Citation Nr: 0632681	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2005, at which time the veteran's 
claim of entitlement to a schedular rating in excess of 10 
percent for bilateral tinnitus was denied.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court) and the parties to the appeal thereafter 
jointly moved the Court to remand the matter the matter to 
the Board for readjudication under the holding in Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005), that ruled that 
38 C.F.R. § 4.25(b) was applicable to claims for separate, 10 
percent disability ratings for bilateral tinnitus and that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  By its order, dated in May 2005, the 
Court granted the parties' motion, thereby vacating the 
Board's action of February 2005 and remanding the matter to 
the Board for readjudication.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002), (2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested a schedular evaluation for his 
tinnitus, alleging that he is entitled to a 10 percent rating 
for each ear affected by tinnitus.  The RO has denied the 
veteran's request because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran has 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As noted above, the veteran is already 
receiving the maximum schedular rating available for tinnitus 
under the applicable rating criteria and, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

As there is no reasonable possibility that any notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  That being the case, there is no need to remand this 
matter for VCAA compliance, either in terms of the notice 
required thereunder or with respect to the duty to assist the 
veteran in obtaining all relevant evidence.  


ORDER

An initial schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


